Citation Nr: 1452220	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), assigned a 30 percent rating prior to July 10, 2014.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD, beginning July 10, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from January 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2011 and May 2012.  The appeal was previously remanded in February 2014.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 22, 2010, symptoms of PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Effective March 22, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

3.  For the period beginning July 10, 2014, the Veteran did not have total social and occupational impairment due to symptoms of PTSD.  


CONCLUSIONS OF LAW

1.  Prior to March 22, 2010, the criteria for an initial evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


2.  Effective March 22, 2010, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

3.  For the period beginning July 10, 2014, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the appeal is this case arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required for downstream elements involving the assigned rating or effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records and examination reports.  In March 2011, it was determined that no Social Security Administration (SSA) records were available.  The Veteran has also submitted private treatment records.  He was been afforded VA examinations.  The examinations are adequate for adjudication purposes.  These examination reports were quite comprehensive and adequately addressed the Veteran's psychiatric symptomatology.

A VA examination provided in July 2014 substantially complied with the terms of the March 2014 Board remand, with respect to the issues decided herein, and the Board finds that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Psychiatric disabilities, to include PTSD, are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have been assigned by the RO, with a 30 percent rating in effect prior to July 10, 2014, and a 70 percent rating effective that date.  

The Veteran initially filed a claim for service connection for PTSD in December 2008, stating that he had recently learned he had PTSD.  His claim was denied in an April 2009 rating decision, on the basis that he had not completed a PTSD questionnaire that would have provided information concerning what he was claiming as being an in-service stressor, and that the personnel records and medical records did not establish an in-service stressor or a current diagnosis of PTSD.  

VA treatment records show that in a May 2009 mental health evaluation was obtained due to a positive PTSD screen.  It was noted that the Veteran had some traumatic experiences while in the Gulf war in 1990.  In addition, he had been shot in the back 1-1/2 years ago, and he stated that this event had "turned his life upside down."  Other VA treatment records, dated in November 2010, reflect that the gunshot wound had occurred in February 2008, and had required partial bowel resection and laparoscopic surgery, and that the Veteran still experienced abdominal pain.  

The May 2009 evaluation report noted that the Veteran said he had bad dreams which were sometimes about his military experience, but he did not describe nightmares.  He did not describe flashbacks or anxiety attacks or panic.  He said he was depressed 80 percent of the time, but did not have a depressive affect.  He was not hypervigilant and was able to be around people.  He did not experience delusions or hallucinations.  He did not experience substantial variations in mood, or mania.  The assessment was that he had served in the Gulf War as a truck driver in 1990 where he had some traumatic experiences.  However, he did not describe the symptoms of PTSD.  The assessment was adjustment disorder.  The global assessment of functioning (GAF) was 60.  

In April 2010, the Veteran submitted a notice of disagreement with the denial of service connection for PTSD, accompanied by a report of a March 2010 evaluation by L. Glogau, LPA (Licensed Psychological Associate), who diagnosed PTSD, chronic, severe, with a GAF of 37.  Reportedly, he had symptoms of intrusive thoughts, traumatic nightmares, avoidance of stimuli associated with the trauma and general numbing, evidenced by avoidance of conversations about military service and isolating behaviors.  He demonstrated increased arousal, difficulty staying asleep, difficulty concentrating, hypervigilance, hyperirritability, and exaggerated startle response.  She stated that his PTSD symptoms had caused significant disturbances in all areas of his life.  Because of his hypervigilance and isolating behaviors, he was "severely compromised" in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems, he was not able to learn new tasks.  Due to the severity and chronicity of his symptoms his prognosis was poor.  She considered him to be totally and permanently disabled and unemployable.  

In June 2010, the Veteran underwent a VA Persian Gulf protocol examination.  He reported nightmares with moodiness and was referred for evaluation of anxiety with signs and symptoms consistent with PTSD.  On mental status examination, he was noted to be appropriately dressed, with an anxious affect, but was cooperative and friendly.

In November 2010, VA outpatient treatment records show a depression screen was performed, with a score of 0 which was suggestive of no depression.  Specifically, regarding "little interest or pleasure in doing things," "feeling down, depressed, or hopeless," "trouble falling or staying asleep, or sleeping too much," "feeling tired or having little energy," "poor appetite or overeating," "feeling bad about yourself or that you are a failure or have let yourself or your family down," "trouble concentrating on things, such as reading the newspaper or watching television," slow movement or speech or restlessness, and "thoughts that you would be better off dead or of hurting yourself in some way," the Veteran responded "not at all."  

Just under two weeks later, on November 2010, the Veteran underwent a VA examination by a psychologist.  He reported he had trouble sleeping at night and was thus frequently tired in the daytime and had trouble concentrating.  He stated that he had never received any type of mental health services.  He lived in a basement room at his mother's house, and spent his time at home listening to music or watching television.  He could not motivate himself to go outside and was not currently involved in any type of social relationship.  He acknowledged major problems related to anger management, and said his past girlfriend, siblings, and daughter all said he seemed to be short-tempered and irritable.  

On mental status examination, he arrived punctually.  For the most part, he was alert and well oriented.  He was able to express himself in a relevant and coherent matter, but his thoughts appeared occasionally to jump around, and he had to be redirected to provide specific information.  He did know the correct date and day of the week.  On mental arithmetic tasks, he made errors after six items on serial subtraction, and after nine items on serial addition.  Abstracting ability appeared to be poor.  There was no evidence of major impairment in the Veteran's cognitive functioning.  Reasoning, judgment and communication ability appeared to be within normal limits.  However, he did have significant interference in concentration.  

The Veteran said that he was seldom able to sleep more than two or three hours at a stretch.  He remained fairly socially isolated and withdrawn.  He did not engage in any sort of reward producing or stimulating activity during the day.  He had no sense of purpose or plan for the future.  He stated that he knew he needed help.  It appeared that this Veteran would benefit from a systematic approach to address his symptoms, including sleep difficulties, his inability to hold a job, and his anxiety, to which he appeared to be receptive.  The Veteran was diagnosed as having PTSD, generalized anxiety, and features suggestive of passive dependent personality disorder.  He had a GAF of 59.  In an addendum, the examiner stated that the PTSD was due to the Veteran's fear of hostile or terrorist military activity.  

In February 2011, Ms. Glogau provided a report of a psychological evaluation of the Veteran in January 2011, which was essentially identical to the March 2010 report.  

In August 2011, the Veteran was evaluated in a VA mental health clinic, to determine whether he could participate in a HUD-VASH housing program.  On mental status examination, his appearance was appropriate; behavior was cooperative and pleasant; speech was within normal limits; mood was stable; affect was congruent; and thought processes were linear.  He denied hallucinations and suicidal ideation.  Insight and judgment were good in that he was seeking stable placement and agreed to the treatment component of HUD-VASH program if he decided he was interested in moving forward.  The requirements of the program were reinforced, specifically, that it was treatment oriented, with 20 hours structured activity if not working, abstinence, budget, and 3 visits per month with HUD-VASH staff.  

In March 2012, the Veteran was seen again, with his documentation completed; mental status examination revealed the same findings.  

In April 2012, a VA examination was provided.  The Veteran was diagnosed as having PTSD, based on the Veteran's report of severe, combat-related trauma involving actual threats of harm with associated emotional reaction of intense fear, helplessness, and horror.  He continued to report re-experience symptoms, hyper-arousal symptoms and avoidance symptoms, which he said impacted his social and occupational functioning.  

He was also diagnosed as having major depression, recurrent, moderate, as evidenced by the Veteran's report of ongoing depressed mood with sleep disturbances, decreased interests, anhedonia, excessive guilt and feeling like a failure, poor energy, poor appetite, and poor concentration.  The Veteran reported that these symptoms continue to impact his social and occupational functioning.  Finally, generalized anxiety disorder was diagnosed, as evidenced by his report of severe worry with difficulty controlling his worry.  He reports associated sleep disturbances, muscle tension, poor concentration, restlessness, fatigue, and irritability.  The current GAF was score was 55, based on his report of moderate to severe psychiatric symptoms with associated moderate social and occupational dysfunction.

The examiner stated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This corresponds with the rating criteria for a 30 percent evaluation.

The examiner noted that since the last evaluation, the veteran was now participating in the HUD-VASH program.  He had moved out of his brother's house and into his own apartment as part of this program.  He continued to report an impoverished daily routine.  He noted limited social contacts outside of his family.  He stated that he has one friend.  He noted limited goal-oriented daily activities.  He reported that he was "always irritable."  Veteran believes his irritability has been responsible for his inability to maintain gainful employment.  He periodically worked at odd jobs for his brother in his car detailing business and his mother at church.  His last regular job was in 2008.  Currently, the Veteran received psychotherapy treatment through the HUD-VASH program.  He planned to start PTSD treatment through this program.  He had never been specifically treated for PTSD.

On mental status examination, the Veteran was calm, cooperative and appropriate during the interview.  He reported depressed and anxious mood with decreased range and intensity of affect congruent with his mood.  His speech was normal rate and tone.  He was fully oriented. Abstract thinking was intact. Thought processes were coherent, logical and goal-directed.  There were no loose associations or flight of ideas.  No auditory or visual hallucinations or delusional thoughts were endorsed.  He reported no suicidal or homicidal ideation, intent, or plan.  Insight was fair.  Judgment was intact.

On the section of the examination report for PTSD criteria, the Veteran endorsed all criteria pertaining to PTSD.  In the section of the examination report that pertained to symptoms that applied to the Veteran's diagnoses, the Veteran had depressed mood, anxiety, suspiciousness, and chronic sleep impairment, indicative of a 30 percent rating, but not panic attacks that occurred weekly or less often, or mild memory loss (such as forgetting names, directions, recent events).  He exhibited some of the symptoms associated with a 50 percent rating, namely, a flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, he did not have circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, panic attacks more than once a week; impairment of short and long term memory, impaired judgment, or impaired abstract thinking.  Of the listed criteria for a 70 percent rating, he had difficulty in adapting to stressful circumstances, including work or a worklike setting.  None of the symptomatology associated with a 100 percent rating were shown.  

The examiner reported that the Veteran did not have any other symptoms attributable to PTSD and other mental disorders that were not listed above.  He had a history of PTSD, generalized anxiety disorder, and major depression.  These disorders have the capacity to impact his social and occupational functioning to varying degrees. However, these disorders did not approach the level of intensity to preclude veteran from gainful employment entirely.  Per this evaluation, veteran displayed no overt cognitive defects which would preclude him from gainful employment.

VA treatment records dated through March 2014 show that in connection with the Veteran's participation in the HUD-VASH program, regular mental health clinic visits noted that on mental status examinations, the Veteran's appearance was appropriate; behavior was cooperative and pleasant; speech was within normal limits; mood was stable; affect was congruent; and thought processes were linear.  He denied hallucinations and suicidal ideation.  Insight and judgment were good.  The 2014 records note that the Veteran was attending a technical college.  

In May 2014, Ms. Glogau wrote that she had been treating the Veteran since March 2010, most recently in April 2014.  Her current evaluation was PTSD, chronic, severe, with a GAF of 37.  He continued to experience significant disturbances in all areas of his life, due to PTSD symptoms.  He was having more problems with the sleep.  His family complained that he was too much of a loner.  He was more irritable.  He commented that he lost his last job due to irritability, which was exacerbated by his lack of sleep.  He was having more problems of this memory and concentration, and was more hypervigilant.

On a July 2014 VA examination, the examiner stated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as "occupational and social impairment with reduced reliability and productivity."  The Veteran reported his situation to be unchanged since 2012 when he was last evaluated.  He was diagnosed with PTSD.  He was taking no medication for PTSD.  He was receiving counseling twice a month.  He attends the sessions regularly.  The counselor reported improvement and response to therapy.  The Veteran reported nightmares related to his traumatic experiences twice a week.  He reports some confrontations with other people.  

Again, he endorsed all criteria associated with PTSD.  The symptoms that applied to his diagnoses consisted of speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and inability to establish and maintain effective relationships.  He did not otherwise have symptoms attributable to mental disorders, including PTSD.  

As can be seen, these examinations and evaluations contain varying, even conflicting, reports of the manifestations and severity of the Veteran's service-connected PTSD.  For example, all of Ms. Glogau's evaluations resulted in a GAF score of 37, while the VA evaluations found GAF scores ranging from 55 to 60.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); see also Richards v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Thus, a GAF score of 37 contemplates significantly lower functioning than scores in the 51 to 60 range.  Nevertheless, disability percentages are not based solely on GAF scores.  See 38 C.F.R. §4.130 (2014).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. §4.126; VAOPGCPREC 10-95.  Thus, the findings from the various evaluations must be considered in relationship to the evidence as a whole in determining the probative value to be assessed.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Factors that are relevant to the probative value to be given to medical statements include the level of explanation or rationale contained in the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (bare conclusion is not entitled to any weight); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

A careful review of Ms. Glogau's evaluations and the VA examination reports reveals that although the overall assessment of the level of the Veteran's disability differ substantially, the actual symptoms described differ principally in her assessment that he had memory and concentration problems, such that he was not able to learn new tasks.  She did not, however, explain how the memory and concentration problems were manifested, and the July 2014 examiner noted that the Veteran did "perfect series of sevens and other calculations that require good attention.  Although the VA examinations also noted concentration difficulties, memory has been noted to be intact on all examinations other than Ms. Glogau's.  As compared to the VA examination reports, Ms. Glogau's reports are overly general, and lack specific findings.  

As an overall pattern, the symptoms reported on the VA examination reports and Ms. Glogau's reports are more severe than those reported on VA outpatient treatment records and in the mental health clinic records pertaining to the Veteran's HUD-VASH participation.  In part, this may be explained by concerns of secondary gain:  whether consciously or unconsciously, there is an incentive to appear worse on the examinations which may result in an increase of monetary benefits, while there is a competing incentive to appear better on evaluations where a higher level of functioning is an asset, such as enabling his continued participation in the HUD-VASH program.  The HUD-VASH program is treatment oriented, and includes the requirement of 20 hours structured activity if not working, as well as 3 visits per month with HUD-VASH staff.  Examples indicating that these competing interests have affected the Veteran's statements are included within the July 2014 examination report, where the Veteran was noted to often change his statements when confronted with information.  When asked if he was attending school, he said he was not, but when confronted with his therapist's statement that he was, he initially denied it, then confirmed that he was.  He also first stated that he could not manage money, then when asked whether he wanted to manage his own money, said that he did, and the mental health clinic HUD-VASH records demonstrate good money management.  

In determining whether lay evidence is credible, factors such as possible bias and conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.).  A monetary interest may also affect the credibility of a claimant's testimony.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the Veteran's own statements concerning the severity or degree of his symptoms are of questionable credibility, due to the inconsistencies noted above.  Nevertheless, while the Veteran's symptoms as reported to Ms. Glogau and on the VA compensation examinations may be exaggerated, his symptoms reported to HUD-VASH may well be minimized to a certain extent.  Considering all relevant evidence, the Board finds that the evidence establishes that a 50 percent, but no higher, is warranted effective March 22, 2010, the date of Ms. Glogau's initial evaluation.  From that date forward, the evidence as a whole, and resolving doubt in the Veteran's favor, more closely approximates the criteria for a 50 percent rating.  In this regard, although few of the listed criteria for a 50 percent rating are consistently shown, there is probative evidence of disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms, considered together with non-listed PTSD symptoms such as nightmares, flashbacks, avoidance of reminders, intrusive recollections, and hypervigilance, bring the overall impairment resulting from PTSD to more closely approximate a 50 percent rating beginning March 22, 2010.  

A higher rating is not shown prior to July 2014, however.  In this regard, none of the listed criteria for a 70 percent rating are shown prior to that date.  Although he has difficulty with relationships, inability to establish and maintain effective relationships is not shown.  For example, the Veteran developed a relationship with his daughter during this period.  He claims to be irritable, and that his family finds him irritable, but unprovoked irritability with periods of violence have not been reported.  Moreover, none of the other outpatient records or the mental health clinic records demonstrate evidence of irritability during this period, and impaired impulse control has not been shown.  Likewise, no listed symptoms of a 100 percent rating were shown.  Non-listed PTSD symptoms, as discussed above, help justify the 50 percent rating.  

Effective July 2014, a 70 percent rating is in effect.  The Board finds that a rating in excess of 70 percent is not warranted.  None of the listed criteria for a 100 percent rating are present.  Few of the criteria for even  a 70 percent rating are shown.  The Board fully recognizes that the presence of certain symptoms is not necessarily determinative. These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

Indeed, the Veteran is able to take care of his daily needs in his own apartment. Ms. Glogau's May 2014 report does not contain findings to support total occupational and social impairment, or her assigned GAF of 37.  Essentially, she describes sleep difficulties, irritability, more social isolation than his family likes, hypervigilance, and concentration and memory problems.  Memory problems have not been shown, let alone the loss of memory for names of close relatives, own occupation, or own name contemplated for a 100 percent rating.  Those and other symptoms, which she states cause the Veteran to experience significant disturbances in all areas of his life, are similarly not commensurate with total impairment.  None of the criteria for a 100 percent rating are shown on the July 2014 VA examination report, nor are there commensurate symptoms noted.  

Overall, the Board finds that the entirety of the Veteran's symptoms, both listed and non-listed, depict a level of disability that more closely approximates the criteria for a 50 percent rating effective March 22, 2010.  Thus, a 50 percent rating, but no higher, is warranted for the period beginning that date.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For the period prior to that date, preponderance of the evidence is against a rating in excess of the currently assigned 30 percent.  Likewise, the weight of the evidence is against a rating in excess of 70 percent for the period beginning July 10, 2014.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable.  Id.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

	
ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD prior to March 22, 2010, is denied.

Entitlement to an evaluation of 50 percent, but no higher, for PTSD effective March 22, 2010, is granted.

Entitlement to an evaluation in excess of 70 percent for PTSD beginning July 10, 2014, is denied.


REMAND

Unfortunately, it is again necessary to remand the issue of entitlement to a TDIU rating.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  In the prior remand, the Veteran was scheduled for a VA examination to determine the severity of his service-connected PTSD, but the examiner was also to "opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  In rendering his/her opinion, the examiner should address the private medical opinion dated February 2012 and the VA examination report dated November 2010."  However, the July 2014 VA examination, while adequate to evaluate the PTSD, did not address the question of employability.  In this regard, although in his initial TDIU claim, he stated that he was unemployable due to PTSD and sarcoidosis, service connection is only in effect for PTSD, and he subsequent stated that he is he is unable to obtain and/or maintain gainful employment as a result of his service-connected PTSD.  See, e.g., the Veteran's statement dated April 2013.  The medical evidence currently of record contains conflicting accounts of the Veteran's employability.  

The file also contains conflicting accounts of the Veteran's employment history.  Accordingly, he should be asked to complete and return a statement of his education and employment history.  In addition, records of his mental health treatment in connection with HUD-VASH participation should be obtained, in particular, all records associated with employment history, as well as education and training.  If he has been provided educational benefits in the course of his recent attendance in a technical college, pertinent records should be obtained.  In addition, although Social Security Administration (SSA) stated, in March 2011, that it had no records pertaining to the Veteran, the RO should verify whether any claim or decision has been entered since that time.  In this regard, the statements from a private therapist, L. Glogau, were addressed to the Social Security Administration.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a detailed report of his employment and education history; provide him with the appropriate form.  Ask him to provide information as to whether any special accommodations were provided, particularly in the case of his employment by his brother.

2.  Obtain all records of the Veteran's VA treatment from April 2014 to the present, to specifically include all records of mental health treatment in connection with HUD-VASH participation.  Regarding the HUD-VASH records, all records pertaining to that program should be obtained.  In particular, HUD-VASH records associated with employment history, as well as education and training, regardless of date, should be obtained.  

3.  Ascertain whether the Veteran received VA educational assistance, including vocational rehabilitation, for his attendance at Georgetown Technical College, which he was noted to be currently attending in January and March 2014; if so, obtain all records associated with the program, including the counseling file, if applicable.  

4.  Contact SSA and determine whether the Veteran has had any claim filed or decision entered since VA last sought records from SSA in March 2011.  If so, obtain the complete SSA records file.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

5.  Then, arrange for an appropriate VA examination in order to determine the impact of PTSD on the Veteran's ability to secure and follow substantially gainful employment.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should opine as to the effect of PTSD on the Veteran's ability to obtain and to maintain gainful employment.  To comply with the prior remand, the examiner should provide a GAF score, and address the private medical opinion dated February 2012 and the VA examination reports dated in November 2010 and April 2012.

6.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, RO/AMC should adjudicate the claim for a TDIU rating.  If the decision is less than a full grant of the benefit sought, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


